Exhibit 10.1

 

[ex1001_image1.jpg] 

 

IIOT-OXYS, Inc.
attn: Cliff Emmons

705 Cambridge Street
Cambridge, MA 02141

 

Re:       Finder’s Fee Agreement

 

Dear Cliff Emmons:

 

As you know, IIOT-OXYS, Inc. (the “Issuer”), has expressed an interest in
obtaining private equity or debt capital for various purposes. This letter
agreement (“Agreement”) sets forth the terms and conditions upon which J.H.
Darbie & Co., Inc. (“Darbie”), will introduce the Issuer to third-party
investors (each, an “Introduced Party”).

 

  1. Nature of Agreement and Services.

 

(a)              Promptly upon execution of this Agreement by the Issuer, Darbie
will use its best efforts to initiate an introductory meeting between principals
of the Introduced Party and the Issuer to discuss a possible Transaction (as
defined herein). The Issuer understands that Darbie is not guaranteeing that a
Transaction will be consummated, is not offering to purchase any securities of
the Issuer, and is not obligated to provide any additional services beyond the
scope of this Agreement.

 

(b)              Issuer is not at the time of this Agreement a customer,
affiliate, or representative of Darbie.

 

(c)              Darbie is not providing any recommendation to the Issuer in
connection with any possible Transaction.

 

(d)              Darbie has not provided any investment banking, advisory, or
analytic services to the Issuer, including underwriting or placement agent
services, either as principal or agent, in connection with the offer or sale of
any securities of the Issuer.

 

(e)              Darbie is not and will not be a party to any contract entered
into between the Issuer and any Introduced Party.

 

(f)              Darbie will not participate in any way in fulfilling any
obligations to any Introduced Party undertaken by the Issuer, including services
relating to the offer or sale of securities, such as: (i) performing any
independent analysis of the offer or sale of securities; (ii) engaging in any
due diligence activities; (iii) assisting in or providing financing for such
purchases; (iv) providing any advice relating to the valuation of or the
financial advisability of such an investment; (v) advising or providing
information regarding the suitability of any investment for any person; or (vi)
handling any funds or securities.

 

  2. Term.

 

(a)       This Agreement will remain in effect for a period of 60 days from its
date (the “Term”). Darbie will have the right to terminate this Agreement upon
five days’ prior written notice to the Issuer. The Issuer will not have the
right to terminate this Agreement unless there has been a breach by Darbie of a
material term of this Agreement, and the Issuer has provided Darbie with written
notice of such breach; provided, however, Darbie will have the right to cure
such breach within 10 days of the date of the notice sent by the Issuer.
Notwithstanding termination of this Agreement, Darbie will be entitled to
receive compensation under section 3 in the event the Issuer and an Introduced
Party consummate a Transaction (as defined herein) at any time during the period
commencing on the date hereof and ending 12 months from the date of introduction
of the Introduced Party to the Issuer. Sections 2, 3, 6, 8, and 11 will survive
termination of this Agreement.

 

 

 



 1 

 



(b)       If: (i) during the 12 months following termination or expiration of
this Agreement, any Introduced Party purchases equity or debt securities from
the Issuer other than through an underwritten public offering; or (ii) during
the Term, an Introduced Party enters into an agreement to purchase securities
from the Issuer, which is consummated at any time thereafter; each of the
foregoing, a “Transaction,” the Issuer will pay Darbie, upon the receipt of the
purchase price for the securities or the close of the Transaction, a Finder’s
Fee in the amount that would otherwise have been payable to Darbie in accordance
with this Agreement had such Transaction occurred during the Term.

 

  3. Finder’s Fee and Expenses.

 

(a)              In consideration of the foregoing, upon consummation of the
closing regarding a financing on behalf of the Issuer, directly or through a
structured Transaction, Darbie will be entitled to receive a finder fee
(“Finder’s Fee”) in cash equal to two percent (2%) of the gross proceeds of an
equity/convertible debt transaction and two percent (2%) of the gross proceeds
of a debt transaction received by the Issuer within three business days from the
closing date. The Issuer and the Introduced Party will not be obligated to pay
Darbie if the Issuer does not receive the Transaction Proceeds for any reason
whatsoever.

 

(b)              The Finder’s Fee will be paid in cash and will be payable
whether or not the Transaction involves equity or debt securities, or a
combination of equity and debt securities and cash, or is made on the
installment-sale basis. The Finder’s Fee will be deducted from the Transaction
Proceeds by the Introduced Party, and the Introduced Party will remit the
Finder’s Fee directly to Darbie on Issuer’s behalf. For purposes of this
Agreement “Transaction Proceeds” will mean the fair market value of all cash and
securities received by the Issuer from the Introduced Party, including a debt
repayment or debt assumption, all determined in accordance with generally
accepted accounting principles. Notwithstanding the foregoing, in the event that
the Transaction Proceeds are received by the Issuer in installments, the
compensation payable to Darbie hereunder will be due and payable upon receipt by
the Issuer of each installment in the same manner described earlier in this
section.

 

(c)              Darbie will be solely liable for the payment of any taxes
imposed or arising out of any Finder’s Fee received by it under this Agreement.

 

(d)              Issuer agrees to not circumvent Darbie by entering into
business relations with any Introduced Party without providing payment of the
agreed upon Finder’s Fee as stated in this Agreement.

 

(e)              Issuer and Darbie will each pay its own expenses arising out of
or relating to this Agreement.

 

4.              Preexisting Relationship. In the event Issuer has prior
evidentiary communication with an Introduced party, the Issuer will notify
Darbie of such a relationship and, upon written request, provide documentation
of the Issuer’s prior communication with an Introduced Party. Communication will
include phone or e-mail contact or written representations by both Issuer and an
Introduced Party of a preexisting relationship. For purposes of this paragraph,
email communication is deemed acceptable. If the Issuer provides satisfactory
evidence that it had a preexisting relationship with any Introduced Party, that
party will no longer be considered an Introduced Party and any transaction
between that party and the Issuer will not be subject to the Finder’s Fee.
Exhibit A identifies parties with whom the parties hereto recognize the Issuer
has a preexisting relationship with but will be subject to the Finder’s Fee.

 

5.               Darbie’s Representations and Warranties. Darbie, a registered
broker-dealer, represents and warrants that: (a) it is not prohibited by any
legal, contractual, fiduciary, or other obligation from receiving a Finder’s
Fee; (ii) it has the full legal authority and capacity to sign this Agreement;
(iii) it is acting merely as a finder and will not provide investment banking or
related services to Issuer or any potential Introduced Parties; and (iv) no
other person or entity is entitled to or has any claim to the Finder’s Fee or
any portion thereof. Darbie agrees to notify the Issuer promptly if any of the
foregoing representations ceases to be true.

 

6.               Confidential Information. Darbie will hold in confidence, for a
period of two years from the date hereof, any confidential information that the
Issuer may provide to it pursuant to this Agreement unless the Issuer gives
Darbie permission in writing to disclose such confidential information to a
specific third party. Notwithstanding the foregoing, Darbie will not be required
to maintain confidentiality for information: (a) that is or becomes part of the
public domain through no fault or action of Darbie; (b) of which it had
independent knowledge prior to disclosure to it by the Issuer; (c) that comes
into Darbie’s possession in the normal and routine course of its own business
from and through independent, nonconfidential sources; or (d) that is required
to be disclosed by Darbie by governmental or security regulatory requirements.
If Darbie is requested or required (by oral questions, interrogatories, requests
for information or document subpoenas, civil investigative demands, or similar
process) to disclose any confidential information supplied to it by the Issuer,
or the existence of other negotiations in the course of its dealings with the
Issuer or its representatives, Darbie will, unless prohibited by law, promptly
notify the Issuer of such a request so that the Issuer may seek an appropriate
protective order.

 

 

 



 2 

 

 

7.               Independent Contractor. Nothing in this Agreement will
constitute a business combination, joint venture, partnership, or employment
relationship between the Issuer and Darbie. Darbie acknowledges and agrees that
it is merely and strictly acting as a finder, and not as an agent, employee, or
representative of the Issuer, and has no authority to negotiate for or to bind
the Issuer. This Agreement is not exclusive, and each party is free to enter
into similar arrangements with third parties. Darbie agrees it will not make,
publish, or distribute any advertisement or marketing material using the
trademarks, logos, trade names or abbreviations thereof, or any other such
identifying mark or name of the Issuer or its affiliates without the prior
consent of the Issuer.

 

8.               Indemnification. Each party hereto agrees to indemnify and hold
harmless the other party and its officers, directors, employees, agents,
representatives, and controlling persons (and the officers, directors,
employees, agents, representatives, and controlling persons of each of them) (as
such are defined in Section 20 of the Securities Exchange Act of 1934, as
amended), from and against any and all losses, claims, damages, liabilities,
costs, and expenses (and all actions, suits, proceedings, or claims in respect
thereof) and any legal or other expenses in giving testimony or furnishing
documents in response to a subpoena or otherwise (including the cost of
investigating, preparing, or defending any such action, suit, proceeding or
claim, whether or not inconnection with any action, suit, proceeding, or claim
in which Darbie or the Issuer is a party), as and when incurred, directly or
indirectly, caused by, relating to, based upon, or arising out of Darbie’s
service pursuant to this Agreement, including any suit based upon the terms and
conditions of a Transaction or information, representations, or warranties
provided by the Issuer to a Transaction party by the Issuer. The Issuer further
agrees that Darbie will incur no liability to the Issuer for any acts or
omissions by Darbie arising out of or relating to this Agreement or Darbie’s
performance or failure to perform any services under this Agreement, except for:
(a) Darbie’s intentional or willful misconduct; or (b) information regarding
Darbie that is provided by Darbie to the Issuer or to a Transaction party.
Further, in no event will Darbie be liable to the Issuer or to any third party
or Transaction party for an amount in excess of the cash compensation received
pursuant to section 3 hereof. This section 8 will survive the termination of
this Agreement. Notwithstanding the foregoing, no party otherwise entitled to
indemnification will be entitled thereto to the extent such party has been
determined to have acted in a manner that has been deemed as gross negligence or
willful misconduct regarding the matter for which indemnification is sought
herein.

 

9.               Notices. Any notice, demand, request, or other communication
permitted or required under this Agreement will be in writing and will be deemed
to have been given as of the date so delivered, if personally delivered; as of
the date so sent, if sent by electronic mail and receipt is acknowledged by the
recipient; and one day after the date so sent, if delivered by overnight courier
service; addressed as follows:

 

  If to the Issuer: IIOT-OXYS, Inc.     attn: Cliff Emmons     705 Cambridge
Street     Cambridge, MA 02141     Email: Cliff.Emmons@oxyscorp.com         If
to Darbie, to: J H Darbie & Co., Inc.     40 Wall Street     New York, NY 10005
    Email: ib@jhdarbie.com

 

Notwithstanding the foregoing, service of legal process or other similar
communications will not be given by electronic mail and will not be deemed duly
given under this Agreement if delivered by such means. Each party, by notice
duly given in accordance herewith, may specify a different address for the
giving of any notice hereunder.

 

10.             Successors and Assigns. No party will assign its rights, duties,
and obligations under this Agreement without the written consent of the other
party, which will not be unreasonably withheld, except as otherwise specifically
contemplated in this Agreement. This Agreement will be binding upon, inure to
the benefit of, and be enforceable by the parties and their permitted successors
and assigns.

 

11.             Governing Law and Enforcement. This Agreement will be governed
by and construed under and in accordance with the laws of the state of New York,
without giving effect to any choice or conflict of law provision or rule
(whether the state of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the state of New York.
All matters involving the Issuer and Darbie, whether arising under this
Agreement or otherwise will be heard and determined by mediation or arbitration
in the manner provided herein.

 

 

 



 3 

 

 

12.             Entire Agreement. This Agreement incorporates and includes all
prior negotiations, correspondence, conversations, agreements, or understandings
applicable to the matters contained herein, and the parties agree that there are
no commitments, agreements, or understandings concerning the subject matter of
this Agreement that are not contained in this document. The parties acknowledge
that, in deciding to enter into this Agreement, they have not relied upon any
statements, promises, or representations, written or oral, express or implied,
other than those set forth in this Agreement. Accordingly, it is agreed that no
deviation from the terms hereof will be predicated upon any prior
representations or agreements, whether oral or written. The parties acknowledge
that they have negotiated this Agreement at arm’s-length with adequate
representation on an equal basis, and the filing of a suit challenging the
negotiated terms of this Agreement by either party will be deemed a default and
this Agreement will be terminated as provided herein.

 

13.         Amendment. Any amendment, modification, or waiver of the terms of
this Agreement must be executed in writing by both parties.

 

14.           Severability. The provisions of this Agreement are severable and
should any provision hereof be void, voidable, or unenforceable under any
applicable law, such void, voidable, or unenforceable provision will not affect
or invalidate any other provision of this Agreement, which will continue to
govern the relative rights and duties of the parties as though the void,
voidable, or unenforceable provision was not a part hereof. In addition, it is
the intention and agreement of the parties that all of the terms and conditions
hereof be enforced to the fullest extent permitted by law.

 

15.           Warranty of Authority. Each of the individuals signing this
Agreement on behalf of a party hereto warrants and represents that such
individual is duly authorized and empowered to enter in this Agreement and bind
such party hereto.

 

16.           Counterpart Signatures. This Agreement may be executed in any
number of counterparts (and any counterpart may be executed by original,
portable document format (pdf), or facsimile signature), each of which when
executed and delivered will be deemed an original, but all of which will
constitute one and the same instrument.

 

 

 



 

If the foregoing is acceptable to you, please so indicate by signing in the
space provided below and returning a signed copy of this Agreement to us for our
records.

 



 

Sincerely,

 

J H DARBIE & CO., INC.

 

Xavier Vicuña

 

Vice President

 

Agreed to and accepted this 18th day of May, 2020.

 



  Issuer: IIOT-OXYS, Inc.   By: /s/ Clifford Emmons   Name: Clifford Emmons  
Title: CEO

 

 

 

 

 

 

 



 4 

 

 

Exhibit A

 

to JH Darbie Finder’s Agreement: Carveout List
(updated as of 18th of May 2020)

 

1.       Crown Bridge Partners, LLC, a New York limited liability company

 

 

 

 

 

 

 

 

 

 

 



 5 

 